           Case 1:20-cv-03430-LLS Document 7 Filed 07/08/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT DEREK LURCH,
                                 Plaintiff,
                                                                         20-CV-3430 (LLS)
                     -against-
                                                                             ORDER
 NYSDOCCS, et al.,
                                 Defendants.

LOUIS L. STANTON, United States District Judge:

         Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his rights by arresting him. On June 12, 2020, the Court issued an order

directing Plaintiff to file an amended complaint within sixty days. But by letter received July 7,

2020, Plaintiff requests a copy of the original complaint and an extension of time. (ECF No. 6)

The Court grants Plaintiff sixty days from the date of this order to file an amended complaint. A

copy of the original complaint is attached to this order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     July 8, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 1
                                                      2 of 18




                                                                4
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 2
                                                      3 of 18




                                                                5
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 3
                                                      4 of 18




                                                                6
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 4
                                                      5 of 18




                                                                7
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 5
                                                      6 of 18




                                                                8
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 6
                                                      7 of 18




                                                                9
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 7
                                                      8 of 18




                                                                10
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 8
                                                      9 of 18




                                                                11
Case1:20-cv-03430-LLS
Case 1:20-cv-03430-LLS Document
                       Document72 Filed
                                  Filed07/08/20
                                        04/30/20 Page
                                                 Page10
                                                      9 of
                                                         of18
                                                            18




                                                                 12
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 10
                                                      11 of 18




                                                                 13
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 11
                                                      12 of 18




                                                                 14
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 12
                                                      13 of 18




                                                                 15
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 13
                                                      14 of 18




                                                                 16
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 14
                                                      15 of 18




                                                                 17
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 15
                                                      16 of 18




                                                                 18
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 16
                                                      17 of 18




                                                                 19
Case 1:20-cv-03430-LLS Document 2
                                7 Filed 04/30/20
                                        07/08/20 Page 17
                                                      18 of 18




                                                                 20
